Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       The application of Julien Colafrancesco for Charging Station for Tracked Mobile Object filed 11/03/20 has been examined. Claims 1-20 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5-7,9,11,13,15-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10821848.
          Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761,766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent specifying "pork"). The limitations of the instant claims 1,5-7,9,11,13,15-16, and 20 are included in the patented claims. 






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


              Claim 20 is rejected under 35 USC § 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per ser in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 U.S.C § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardacker US Patent Application Publication 20080186176.


           Regarding claim 16, Hardacker teaches a method for determining a position value for a pointing device comprising:

charging the pointing device (remote control) via a charging port on a charging device (charging port is inherently used for docking and charging the remote control, paragraph 28-029,051);

one of: (i) receiving a positioning signal (triggering signal, paragraph 032); 

wherein the positioning signal is transmitted by the charging device (paragraph 029); and

wherein the position value is determined using one of: (i) a reflection of the positioning signal of the pointing device; and (ii) a responsive transmission generated on the pointing device and in response to the positioning signal (paragraph 025,032,036, the location of the remote control is determined based on the parameters of signal strength, propagation delay and these parameters represent the position value paragraph 036).
            Regarding claim 20, Hardacker teaches one or more computer readable media storing instructions which, when executed by one or more processors in a system, cause the system to execute a method for determining a position value for a pointing device comprising:
charging the pointing device via a charging port on a charging device (charging port is inherently used for docking and charging the remote control, paragraph 28-029,051);

transmitting an outbound positioning signal (triggering signal) from the charging device to the pointing device (paragraph 032,036); and
determining the position value using one of: (i) a reflection of the outbound positioning signal off the pointing device; and (ii) a responsive transmission, by the pointing device, generated on the pointing device and in response to the outbound positioning signal (paragraph 025,032,036, the location of the remote control is determined based on the parameters of signal strength, propagation delay and these parameters represent the position value paragraph 036).
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,6,9,10-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardacker US Patent Application Publication 20080186176 in view of Alexander US Patent 7554443.


            Regarding claim 1, Hardacker et al. teaches a positioning system for determining a position value comprising: a pointing device (114)  for which the positioning system determines the position value(paragraph 025,032,036, the location of the remote control is determine base on the parameters of signal strength, propagation delay and these parameters represent the position value); a charging device 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hardacker as disclosed by Alexander because the system of Hardacker convert an A/C voltage source in DC power for charging the pointer device and a regulator circuit is necessary for outputting a stable dc output voltage in order to provide a reliable dc voltage source.
        Regarding claim 5, Hardacker teaches the transceiver receives an inbound auto-positioning signal (RC return signal, paragraph 014) and the positioning system determines the position value using the outbound positioning signal (locator signal) and the inbound auto-positioning signal (paragraph 014).

        Regarding claim 6, Hardacker teaches the positioning system does one of:
determine the position value after the outbound positioning signal is reflected off the pointing device and
determine the position value after a receiver on the pointing device receives the outbound positioning signal, and the pointing device responds to the outbound positioning signal (paragraph 014).
           Regarding claim 9, Hardacker teaches the charging device further comprises:
a user interface (the search for the pointer is initiated by the user, paragraph 010,025);
wherein the charging device generates a locate-assist signal (search trigger) in response to a command from the user interface (paragraph 025);
wherein the transceiver transmits the locate-assist signal to the pointing device and
wherein the locate-assist signal and the outbound positioning signal are wirelessly transmitted using the same wireless protocol (paragraph 025,032).

           Regarding claim 11, Hardacker teaches the charging device is a charging station (paragraph 028).
           Regarding claim 13, Hardacker teaches a positioning device that transmit a positioning signal to the pointing device and wherein the positioning system determines the position value using: (i) the positioning signal from the positioning device; and (ii) the outbound positioning signal (the pointer location is determined by response signal transmitted by the pointer in response to the trigger signal transmitted by the charger, paragraph 036). 
          Regarding claim 14, Hardacker teaches the positioning system determines the position value using a multilateration analysis. (paragraph 036).
           Regarding claim 15, Hardacker teaches the transceiver receives a controller input signal from the pointing device (remote control transmits control signal to charger, paragraph 029);
the controller input signal includes a controller input (the control signal includes electronic, paragraph 029);
the charging device processes the controller input from the pointing device and
the controller input and the outbound positioning signal are wirelessly transmitted using the same wireless protocol (paragraph 029).


Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardacker US Patent Application Publication 20080186176 in view of Alexander US Patent 7554443 and further in view of Lin et al. US Patent Application Publication 20170077743.
        Regarding claims 2-4, Hardacker in view of Alexander is silent on teaching the charging device is configured to wirelessly charge the pointing device. Lim et al. in an analogous art teaches the charging device is configured to wirelessly charge the (remote control) pointing device (paragraph 03). Lin et al. teaches the charging device further comprising: an inductive coupling antenna; and a target located over 

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hardacker in view of Alexander as disclosed by Lin et al. because such modification represents the substitution of one charging means (wired) for another (wireless) in order to achieve the predictable result of charging the pointing device. 




            
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardacker US Patent Application Publication 20080186176 in view of Alexander US Patent 7554443 and further in view of Amini et al. US Patent Application Publication 20150340782.
            Regarding claims 7-8, Hardacker in view of Alexander is silent on teaching the charging port is a USB-C port. Amini et al. teaches the use of a USB-C port as a charging port for a charger (paragraph 015). Amini also teaches the charging port is also a data port for the pointing device (paragraph 03,015,056).

	It would have been obvious to one of ordinary skill in the art at the time of the invention for the charging port to be a USB-C port because such modification represents the substitution of one charging port means for another in order to achieve the predictable result of charging the pointer device. 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardacker US Patent Application Publication 20080186176 in view of Alexander US Patent 7554443 and further in view of White et al. US Patent Application Publication 20150334334.
Regarding claim 12, Hardacker in view of Alexander is silent on teaching the pointing device is a smart phone. White in an analogous art teaches the use of a smart phone as a (pointing device) remote control (paragraph 034).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hardacker in view of Alexander as disclosed by White because such modification allows the functions of the pointing device to be implemented by a commonly used user’s device and therefore provide for a more adaptable control system. 




Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardacker US Patent Application Publication 20080186176 in view of Lin et al. US Patent Application Publication 20170077743.
	Regarding claims 17-18, Hardacker in view of Alexander is silent on teaching the charging device is configured to wirelessly charge the pointing device. Lim et al. in an analogous art teaches the charging device is configured to wirelessly charge the (remote control) pointing device (paragraph 03). Lin et al. teaches the charging device further comprising: an inductive coupling antenna; and a target located over the inductive coupling antenna and the charging device is configured to communicate with and charge the pointing device using the inductive coupling antenna (paragraph 062).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hardacker in view of Alexander as disclosed by Lin et al. because such modification represents the substitution of one charging means (wired) for another (wireless) in order to achieve the predictable result of charging the pointing device. 



Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardacker US Patent Application Publication 20080186176 in view of White et al. US Patent Application Publication 20150334334.
          Regarding claim 19, Hardacker is silent on teaching the pointing device is a smart phone. White in an analogous art teaches the use of a smart phone as a (pointing device) remote control (paragraph 034).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hardacker in view of Alexander as disclosed by White because such modification allows the functions of the pointing device to be implemented by a commonly used user’s device and therefore provide for a more adaptable control system. 


Conclusion













Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683